Title: To George Washington from Brigadier General William Livingston, 7 July 1776
From: Livingston, William
To: Washington, George

 

May it please your Excellency,
Elizabeth Town [N.J.] July 7. 1776.

By Capt. Swan of the new Levies just going off for the City, I take the Liberty of enclosing a Rough Draught of the Sound & Jersey Shore from Elizabeth Point to Amboy, with an Abstract of the different Posts I have directed along the same.
Altho’ this may not be of any essential Service, yet I thought it not amiss, as it might give You an Idea of what I had done, that your Excellency might rectify any Thing that was amiss in the Arrangement.
Since writing the above, a deserter is brought into me, whose Examination I have taken I therefore enclose it, & forward this by Express, lest it should be delayed—I have also this Moment received Intelligence from Philadelphia, that the Pensylvania forces marched the 5 instant to our Assistance, and that the principal Part of the Strength of Pensylvania will soon be on their March for the same benevolent Purpose.
I receiv’d your Excellency’s Letter respecting the Persons apprehended at Amboy, & I shall send them all (except Smith, whom I think I can trust on his parole), to the Convention to Morrow morning. I have the honor to be your Excellencys most humble Servt

Wil: Livingston.

